Citation Nr: 0518021	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder.  

2.  Entitlement to an increased evaluation for a lumbar 
laminectomy for a herniated nucleus pulposus with a history 
of a lumbosacral strain, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1944 to July 1946 and from September 1950 to May 
1952, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the records discloses that the 
veteran did not initially request a BVA hearing in connection 
with his connection with his claim for an increased 
evaluation for his back disability.  However, after the RO 
adjudicated the veteran's claim for service connection for a 
right hip disorder, he timely submitted a Substantive Appeal 
that addressed both issues after the RO issued a Statement of 
the Case in connection with the service connection claim.  In 
that Substantive Appeal the veteran requested a BVA hearing 
at the RO before a member of the Board.  Since the failure to 
afford the veteran would constitute a denial of due process 
and result in any Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2004), this matter must be addressed before the 
Board promulgates a decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




